Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 1 of 12 PageID #: 151



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 UNITED STATES OF AMERICA,                           )
                                                     )
                v.                                   )   CRIMINAL NO.: 4:19-CR-271
                                                     )
 ADIL MUNIR YUSUF                                    )
                                                     )
                Defendant                            )


                 DEFENDANT’S RESPONSE IN OPPOSITION
         TO GOVERNMENT’S EMERGENCY MOTION FOR STAY AND
    APPEAL OF UNITED STATES MAGISTRATE COURT’S ORDER OF RELEASE


 TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Adil Munir Yusuf, Defendant in the above styled and numbered cause, by

 and through his attorneys of record, LUIS A. REYES and CHRISTOPHER L. PEELE and moves

 the Court to affirm the Release Order and the order denying the Government’s Motion to Detain

 Defendant without bond pending trial, remove its stay of the Release Order, and order Defendant

 Adil Yusuf released on bond forthwith:

                                 SUMMARY OF ARGUMENT

        The magistrate judge in the Central District of California correctly determined that Mr.

 Yusuf is neither a flight risk nor a danger to the safety of any other person or the community and

 ordered him released on a $50,000 bond as required by 18 U.S.C. § 3142(b). This Court should

 affirm that ruling and deny the Government’s appeal. Mr. Yusuf, a naturalized U.S. Citizen, has

 no criminal history, is not violent, and has had a stable home, family, and job in the Los Angeles

 area for approximately the past twenty years. He received a target letter from the Government on

 November 13, 2019. He took it seriously and hired attorneys that reached out to the Government
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 2 of 12 PageID #: 152



 repeatedly to work together on this case. Despite this, the Government sought and obtained an

 indictment of Mr. Yusuf in mid-December. In the nearly two months since the target letter and

 one month since the indictment, the Government did not attempt to arrest Mr. Yusuf and Mr. Yusuf

 did not flee. Finally, on January 15, 20120, he was arrested and the government moved to detain

 without bond. The Government’s newly-professed belief that he presents a flight risk or a danger

 to the community is undermined by its failure to arrest and detain Mr. Yusuf for two months after

 the target letter. He is not a flight risk or a danger to the community and should be released on

 bond.


                                          BACKGROUND

         Defendant Adil Yusuf is 52 years old and a U.S. citizen who has lived in the Los Angeles,

 California area since 1996. He has strong familial, friendship, and employment ties to the

 community. He met his wife in 1998 and was married in 2003, and they have lived in the same

 house since then. With his wife, he has two teenage children, 13 and 15 years old, both born in

 the United States. (See photograph of Mr. Yusuf and his family, Exhibit A.) He has worked as an

 airline mechanic for American Airlines since 1998, receiving awards for his commitment and

 innovation on the job. (See photographs of Mr. Yusuf with his wife at awards ceremony and

 description of why he received award, Exhibit A.) He has never before been charged with a crime.

 He has no history of violence. He has a strong support group of family, friends, and co-workers.

 (See various letters of support, attached as Exhibit B.)

         On November 13, 2019, AUSA Heather Rattan sent a target letter to Mr. Yusuf, stating he

 was the target of an investigation in the Eastern District of Texas related to the possession and

 distribution of a controlled substance. (See Letter from Rattan to Yusuf dated November 13, 2019,

 attached as Exhibit C.) Mr. Yusuf did not make any attempts to flee, rather he retained the services
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 3 of 12 PageID #: 153



 of Mr. Cody Skipper, a former federal prosecutor practicing in the Eastern District of Texas and

 elsewhere. (See Peele Declaration, ¶4, attached as Exhibit D.) In later November, Mr. Skipper

 met with AUSA Rattan in her office to discuss the investigation of Mr. Yusuf. (Id., ¶4.)

         Instead, Mr. Yusuf retained Luis Reyes and Chris Peele of the Ashcroft Sutton Reyes law

 firm on December 13, 2019. (Peele Declaration, ¶5.) Upon reviewing the docket in this matter,

 counsel to Mr. Yusuf discovered that on December 11, 2019, a superseding indictment had been

 returned in this case. (Id., ¶6.) The superseding indictment was redacted such that no one could

 be sure who the newly-added defendants were. (Id., ¶6.) Based on AUSA Rattan’s prior target

 letter and statements to Mr. Skipper, however, counsel confirmed to Mr. Yusuf that the newly-

 added defendants very well could include him, and that it made sense to reach out the Government

 to discuss this possibility. (Id., ¶6.) Again, at this time Mr. Yusuf did not make any attempt to

 flee.

         That same day, Mr. Peele called and e-mailed AUSA Rattan to discuss the case with her.

 (Peele Declaration, ¶7.) In that very first email and call, Mr. Peele made it clear that he wanted to

 speak with Ms. Rattan to discuss the case and avoid a surprise Mr. Yusuf. (Id., ¶7.) Indeed, Mr.

 Peele had already confirmed with Mr. Yusuf that if he was indicted, he was absolutely willing to

 respond to a summons in the Eastern District of Texas. (Id., ¶8.) Mr. Yusuf feared being arrested

 in front of his children or co-workers and wished to avoid that unnecessarily traumatic event. (Id.,

 ¶8.)

         Having received no response to his call or email, Mr. Peele reached out to AUSA Rattan

 the following week on December 16, 2019. (Peele Declaration, ¶9.) AUSA Rattan responded on

 December 17, 2019, with an email that said “Thank you for reaching out and sorry for the delay.

 I will try to call you tomorrow.” (Id., ¶9.) Mr. Peele responded the next day encouraging AUSA
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 4 of 12 PageID #: 154



 Rattan to call him or his partner Luis Reyes to discuss the case. (Id., ¶9.) AUSA Rattan did not

 call. (Id., ¶9.) Mr. Peele emailed AUSA Rattan on December 20, 2019, and once again asked

 AUSA Rattan to call him. (Id., ¶9.) AUSA Rattan did not call. (Id., ¶9.) AUSA Rattan did not

 communicate further with Mr. Peele until the day after Mr. Yusuf was arrested. (Id., ¶10.)

        On January 15, 2020, DEA agents approached Mr. Yusuf at his workplace and arrested

 him. He was brought before U.S. Magistrate Judge Rozella Oliver of the Central District of

 California and the Government moved to detain him without bond pending trial, citing the fact that

 he was charged with a drug crime with a maximum punishment in excess of ten years. A pre-trial

 services report recommended that Mr. Yusuf be released on a $50,000 personal bond with no

 further supervision. Present in the courtroom were Mr. Yusuf’s wife, two brothers-in-law, and a

 close friend. Magistrate Judge Oliver assessed the case, including a review of a pre-trial services

 report, and correctly applied the law. She ruled that, despite the presumption for detention found

 in 18 USC § 3142 that applies to felony drug crimes with a maximum punishment in excess of ten

 years, the defendant was not a flight risk or danger to the community. (See Order Granting Bond

 to Defendant, Dkt. Entry No. 29.)

        Magistrate Oliver ordered Mr. Yusuf to post a $50,000 bond, not talk to co-defendants,

 surrender his passport, and limit his travel to the Central District of California and the Eastern

 District of Texas. (Id.) She then stayed her own order for 24 hours to allow the Government file

 an appeal to this Court. (Id.) The Government filed its Emergency Motion for Stay and Appeal

 of Release Order on January 16, 2020. (Id.) This Court subsequently extended the stay of the

 magistrate judge’s order and ordered that Mr. Yusuf could appear at a hearing on the Government’s

 motion by videoconference.
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 5 of 12 PageID #: 155



                                              LEGAL AUTHORITY

          The Bail Reform Act (the “Act”) provides that a person shall be released on his

 recognizance unless no condition or combination of conditions will reasonably assure the

 appearance of the person as required and the safety of any other person and the community. See

 18 U.S.C. § 3142(b) (emphasis added). 1 Indeed, Congress retained the preference for the release

 of most defendants prior to trial. See United States v. Byrd, 969 F.2d 106, 109 (5th Cir. 1992)

 (“There can be no doubt that this Act clearly favors non-detention.”); Orta, 760 F.2d at 891 (“The

 wide range of restrictions available [under the Act] ensures, as Congress intended, that very few

 defendants will be subject to pretrial detention.”).

          The Act provides that a defendant shall be detained only if a magistrate judge finds 1) by

 clear and convincing evidence (see 18 U.S.C. § 3142(f)) that no condition or combination of

 conditions will reasonably assure the safety of the community, or 2) that no condition or

 combination of conditions will reasonably assure the appearance of the defendant as required. See

 18 U.S.C. § 3142(e). While not set forth in the Act, courts have held that flight risk must be found

 by a preponderance of the evidence, as opposed to the higher standard of clear and convincing

 evidence. See United States v. Araneda, 899 F.2d 368, 370 (5th Cir. 1990); United States v.

 Trosper, 809 F.2d 1107, 1109 (5th Cir. 1987); Fortna, 769 F.2d at 250. The burden to meet both

 of these standards of proof lies upon the Government.

          It is correct that a rebuttable presumption can arise under 18 U.S.C. § 3142(e)(3)(a) that

 there is no condition or combination of conditions that will reasonably assure the appearance of

 the defendant as required or will reasonably assure the safety of the community. But, if the


 1
  It is important to recognize that it is not required that the magistrate judge be able to set conditions that guarantee a
 defendant's appearance as required and the safety of the community, only that she be able to set conditions that
 “reasonably assure” them. See United States v. Fortna, 769 F.2d 243, 250 (5th Cir. 1985); United States v. Orta, 760
 F.2d 887, 891-92 (8th Cir. 1985) (en banc).
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 6 of 12 PageID #: 156



 presumption does apply, the defendant need only present some credible evidence that he is not a

 flight risk or danger to the community. See United States v. Rueben, 974 F.2d 580, 586 (5th Cir.

 1992), cert. denied, 113 S.Ct. 1336 (1993); Fortna, 769 F.2d at 251. Therefore, the defendant has

 a burden of production, but he never has the burden of persuasion. For example, the Fifth Circuit

 has held that, where the Government relied upon the presumption, but the defendant made a

 showing that he was employed, married, a homeowner, and a long-time resident in the community,

 that evidence met the burden of production and rebutted the presumption such that pretrial bond

 was appropriate. United States v. Jackson, 845 F.2d 1262, 1264-66 (5th Cir. 1988).

        Once rebutted, the court can continue to consider the presumption as part of the evidentiary

 balance, but it is not dispositive. The court must still evaluate the evidence in light of the factors

 enumerated in 18 U.S.C. § 3142(g):

        (1) the nature and circumstances of the offense charged, including whether the
            offense ... involves ... a controlled substance ...;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including—

                (A) the person’s character, physical and mental condition, family ties,
                employment, financial resources, length of residence in the community,
                community ties, past conduct, history relating to drug or alcohol abuse,
                criminal history, and record concerning appearance at court proceedings;
                and
                (B) whether, at the time of the current offense or arrest, the person was on
                probation, on parole, or on other release pending trial, sentencing, appeal,
                or completion of sentence for an offense under Federal, State, or local law;
                and

        (4) the nature and seriousness of the danger to any person or the community that
        would be posed by the person’s release....

 United States v. Perras, 2019 WL 6117354, *3 (November 18, 2019) (quoting 18 U.S.C. §

 3142(g)).
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 7 of 12 PageID #: 157



                                                    ARGUMENT

          Mr. Yusuf is not a flight risk or a danger to the community, and the Government has,

 through its actions, acknowledged as much. For this reason, the court in California ordered that

 Mr. Yusuf be released on bond. 2 Respectfully, this Court should come to the same conclusion

 and release Mr. Yusuf so he can return to his family and prepare his defense fully with the

 assistance of his attorneys.

 Mr. Yusuf is not a flight risk.

          The Government has zero evidence that Mr. Yusuf is going to flee.                                Instead, the

 Government has created the best evidence that Mr. Yusuf will not flee. Over two months ago, the

 Government told Mr. Yusuf in writing that he was a target, and he did exactly what is expected of

 an upstanding citizen – he hired an attorney and attempted to address the matter head on. This

 begs the question: If the Government truly thought, based on the facts it had in November, that

 Mr. Yusuf was a flight risk, why would AUSA Rattan send a letter to Mr. Yusuf making him aware

 he was the target of a federal drug conspiracy investigation? The simple answer is most often the

 correct answer. In this instance, the simple answer is that the Government sent a target letter

 because it had no concern that Mr. Yusuf would flee.

          In the face of this irrefutable fact, the Government is reduced to making exaggerated and

 even farcical statements. For example, the Government states that Mr. Yusuf “lives in California



 2
   For reasons unknown to defense counsel, the Government harshly criticizes Magistrate Judge Oliver. Specifically,
 the Government’s brief states without any proof that Magistrate Judge Oliver failed to apply the presumption under
 18 USC § 3142 and that she “did not know anything about the case.” See Govt. Brief at 1. The government provides
 zero evidence to support such accusations. Defense counsel, on the other hand, believes Judge Oliver was aware of
 the materials before her (she listed them out on the record) and that she is well aware of the law that controls detention
 hearings and that the Government had moved for a detention hearing under 18 USC § 3142. It is relevant to note that,
 prior to her appointment in 2015, Judge Oliver served as an Assistant U.S. Attorney and Chief of the General Crimes
 Section of the United States Attorney’s Office in Los Angeles and before that was an Assistant U.S. Attorney in the
 United States Attorney’s Office in Washington, D.C. It is a safe assumption she is more than familiar with detention
 proceedings, the law that applies to them, and how evidence is to be evaluated under that law.
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 8 of 12 PageID #: 158



 on the Mexico border and can easily flee.” (Gov’t. Emergency Motion at 8, emphasis added). To

 the contrary, Mr. Yusuf lives in Los Angeles, which is at least a two-and-one-half hour drive from

 the actual U.S.–Mexico border. In traffic, which Los Angeles has an abundance of, it can take

 upwards of four hours to get to the border. The Government is aware of where he lives, since they

 mailed the target letter to his home in November 2019.

          The government also makes much of the fact that Mr. Yusuf works for American Airlines.

 Yet that does not allow Mr. Yusuf to travel with any less documentation than anyone else. He has

 been ordered to, and will gladly, surrender his passport. If he is released on the conditions set by

 Judge Oliver, he will not be able to travel internationally, regardless of who his employer is. 3

          The government mentions that he has connections with people who live internationally.

 Mr. Yusuf was born and raised in Ethiopia before he came to the United States and became a U.S.

 citizen. He naturally has friends and family that live in Ethiopia. But if the presence of friends

 and family in Ethiopia made it likely that he would flee, it is logical to expect that he would have

 fled when he received the Government’s target letter back in November 2019. Instead, Mr. Yusuf

 has stayed here in the United States the entire time and he has very good reason to do so.

          What the Government fails to reference in terms of family is that Mr. Yusuf’s immediate

 family, his wife of nearly twenty years and his two American-born children, are here in the United

 States. Fleeing the United States might mean never seeing them again.                               Such a rash and

 catastrophic decision is in fact the furthest thought from the Defendant’s mind. Mr. Yusuf is an

 American by choice, his children are American, and this is his country and importantly, his home.

 If released on bond, he is going nowhere but back to Los Angeles and to his next court appearance.



 3
  It is worth noting at this point that a simple ability to flee does not justify detention. See United States v. Himler,
 797 F.2d 156, 162 (3rd Cir. 1986). The Government must show that the Defendant is likely to flee if not detained.
 In other words, the ability of flight does not equal a risk of flight.
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 9 of 12 PageID #: 159



 Mr. Yusuf is not a danger to the community.

          In arguing that Mr. Yusuf is a danger to the community, the Government relies solely upon

 its allegations that Mr. Yusuf has conspired to distribute khat, 4 and the general proposition that

 drug dealers are dangerous. But this is nothing more than stating the presumption that attaches

 under 18 USC § 3142. It does not actually speak to the characteristics of Mr. Yusuf.

          Mr. Yusuf has no prior criminal history or episodes of violence and the government can

 provide no evidence thereof. The Government also presents no evidence that he has attempted to

 obstruct or interfere in its investigation, even though he has known about it for two months. To

 the contrary, the evidence is uncontroverted that he is a family man with a stable home, marriage,

 family, and employment. He has a strong set of friends who support him. His reputation and

 character are simply incompatible with someone who poses a danger to his community.

 Mr. Yusuf’s history and characteristics compares favorably to other defendants given pretrial
 release.

          While the Court must make its detention determinations based on the unique facts of each

 defendant, it is at least fair to consider how certain defendant characteristics have been considered

 in other cases. When Mr. Yusuf’s individual history and characteristics are compared to those in

 other cases, it is clear he falls well within the category of defendants who should be granted pretrial

 release.

          For example, in the case of United States v Jackson, cited previously, the defendant Jackson

 was indicted for his participation in a methamphetamine distribution conspiracy. Jackson, 845

 F.2d at 1264-66. Despite this, and despite the application of the presumption under 18 USC §



 4
   “Khat or qat (Catha edulis, Arabic: ‫ اﻟﻘﺎت‬qat) is a flowering plant native to the Horn of Africa and the Arabian
 Peninsula. . . . Khat has been grown for use as a stimulant for centuries in the Horn of Africa and the Arabian Peninsula.
 There, chewing khat predates the use of coffee and is used in a similar social context.”
 https://en.wikipedia.org/wiki/Khat (last visited January 16, 2020 at 4:16 pm.)
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 10 of 12 PageID #: 160



  3142, the Fifth Circuit held that the district court’s decision to grant pretrial release was proper.

  Id. The Fifth Circuit focused on the facts that Jackson was employed, married, a homeowner, and

  a long-time resident in the community. Id.. Similarly, Mr. Yusuf is gainfully employed at a long-

  time job, married to his wife of nearly twenty years, a homeowner of the same home for

  approximately twenty years, and a resident of Los Angeles since the mid 1990’s. On the other

  hand, the Fifth Circuit had to also consider that Jackson was a member of a criminal motorcycle

  gang and had been charged with no less than seven felonies, several of which were violent

  felonies. 5 Mr. Yusuf could not be more different in that respect. He is not a member of a criminal

  motorcycle gang and has never been charged with felonies, much less violent felonies. If granting

  pretrial release to Jackson was proper, it is near impossible to understand why Mr. Yusuf should

  not be granted pretrial release.

           In another case this Court is familiar with, Defendant Steven Perras was recently granted

  pretrial release in a case where he was indicted for possession with intent to distribute fentanyl and

  alprazolam – deadly controlled substances which tragically resulted in the death of his friend.

  Perras, 2019 WL 6117354 at *5. This Court was presented with evidence that Mr. Perras was a

  young man attending school and supporting his live-in girlfriend, his child, and a child from his

  girlfriend’s prior relationship. Id. at *5. They lived together, along with his sister and her

  boyfriend, in a leased house. Id. There was also evidence that he had been employed for at least

  five years and had relationships of trust with his co-workers. Id. Again, Mr. Yusuf compares very

  favorably in these respects. Mr. Yusuf is married and has been for nearly twenty years, fulfilling

  his role as a devoted husband and father of two. They live in a home he has owned for nearly



  5
    The defendant in Jackson was a member of the Bandidos criminal gang and had been charged with, but not convicted
  of, burglary, explosives possession, assault with intent to commit homicide, car theft, possession of stolen property,
  larceny and disorderly conduct. Jackson, 845 F.2d at 1265.
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 11 of 12 PageID #: 161



  twenty years. He has worked for American Airlines for over twenty years and won awards for his

  job performance. On the other hand, when it comes to past criminal records, Mr. Perras has

  previously served probation for a misdemeanor theft, and there was evidence presented that he

  continued to purchase fentanyl and alprazolam from his supplier even after those drugs killed his

  friend. Id. As previously stated, Mr. Yusuf has no such criminal background and certainly has no

  drug problem.

         With all due respect to Mr. Perras, it would appear he is a young man with a drug problem

  who allegedly had a role in his own friend’s overdose. But he is still doing the best job he can as

  a father, boyfriend, and employee. Collectively, this Court characterized the evidence presented

  for Mr. Perras as “evidence of non-dangerous character, stability, and ties to the community.” Id.

  Defendant respectfully suggests that he is a mature man with zero history of drug problems or

  criminal episodes, the crime he is accused of has not resulted in anyone’s death, and that his

  personal characteristics and background are also indicative, if not more so than Mr. Perras’, of a

  non-dangerous character, a stable family lifestyle, and strong ties to his community.


                                          CONCLUSION

         This is not a case where the government truly believes Mr. Yusuf is a flight risk or a danger

  to the community. He has none of the characteristics or background that would lead any objective

  observer to believe that. Indeed, as of two months ago, the Government did not believe it either

  when it sent Mr. Yusuf a target letter. It is only now, when detention would mean Mr. Yusuf

  would not be able to see his wife or children for months before trial and would be under immense

  psychological pressure, that the government professes concerns that he might risk it all and flee

  the United States. It is only now, when it would mean that Mr. Yusuf’s ability to help prepare his

  defense with his attorneys would be severely curtailed if incarcerated before trial, that the
Case 4:19-cr-00271-SDJ-KPJ Document 40 Filed 01/22/20 Page 12 of 12 PageID #: 162



  Government expresses fears for the safety of the community. This Court should reject the

  government’s newfound – but truly unfounded – concerns and allow Mr. Yusuf to return home to

  his family, job, and community.

         WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this

  Honorable Court deny the Government’s Emergency Motion for Stay and Appeal of the order

  releasing Mr. Yusuf on pretrial bond, remove the stay of Magistrate Judge Oliver’s order, and

  release Mr. Yusuf forthwith on the conditions previously ordered by Magistrate Oliver.



                                              Dated: January 22, 2020

                                              _________________________
                                              Christopher L. Peele
                                              Texas Bar No. 24013308
                                              Ashcroft Sutton Reyes, LLC
                                              919 Congress Ave., Ste. 1500
                                              Austin, TX 78701
                                              Telephone: (512) 370 1800
                                              Facsimile: (512) 397-3290
                                              cpeele@ashcroftlawfirm.com

                                              COUNSEL FOR DEFENDANT
                                              ADIL MUNIR YUSUF



                                    CERTIFICATE OF SERVICE

         I hereby certify that on January 22, 2020, I electronically filed the foregoing motion via

  the Court’s CM/ECF system which will serve all counsel of record properly registered with the

  CM/ECF system.


                                              _________________________
                                              Christopher L. Peele
                                              COUNSEL FOR DEFENDANT
                                              ADIL MUNIR YUSUF
